

116 HR 8223 IH: Cyber Essentials Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8223IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Katko (for himself, Mr. Langevin, Ms. Eshoo, Miss Rice of New York, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 promote evidence-based controls for defending against common cybersecurity threats and cybersecurity risks, and for other purposes.1.Short titleThis Act may be cited as the Cyber Essentials Act.2.Evidence-based controls for defending against common cybersecurity threats and cybersecurity risks(a)In generalSubsection (b) of section 2203 of the Homeland Security Act of 2002 (6 U.S.C. 653) is amended—(1)in paragraph (3), by striking and after the semicolon at the end;(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following new paragraph:(4)in consultation with the National Institute of Standards and Technology, develop, publish, and update as necessary guidelines and processes for a national audience regarding usable evidence-based controls that have the most impact in defending against common cybersecurity threats and cybersecurity risks; and.(b)RestrictionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any action to implement the amendments made by this Act.